
	
		II
		111th CONGRESS
		1st Session
		S. 1874
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on titanium
		  dioxide.
	
	
		1.Titanium dioxide
			(a)In
			 generalHeading 9903.27.06 of
			 the Harmonized Tariff Schedule of the United States (relating to titanium
			 dioxide) is amended by striking 12/31/09 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
